Citation Nr: 0721850	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for pulmonary 
sarcoidosis, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for chronic sinusitis, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from April 1993 to February 
2000.

This appeal is from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The January 2003 rating decision considered reports of July 
2001 and November 2002 VA compensation examinations.  The 
former stated the veteran's claims file was not available for 
review.  The latter did not mention the claims file, and 
nothing in the report suggests a source of information other 
than the veteran.  Additionally, the November 2002 
examination was one month after the veteran had sinus 
surgery, and thus was not likely to have provided an accurate 
view of the veteran's sinusitis over time and "under the 
ordinary conditions of daily life."  See 38 C.F.R. § 4.10 
(2006).  For these reasons, and given the long period of time 
that has passed since the November 2002 VA examination, the 
Board concludes that a more contemporaneous examination with 
review of the claims file is necessary.

The rating criteria for sinusitis include "incapacitating" 
episodes without defining "incapacitating."  See 38 C.F.R. 
§ 4.96, General Rating Formula for Sinusitis (2006).  It 
would assist resolution of the veteran's claim if he produced 
competent lay information showing incapacitation due to 
sinusitis, such as reports from the veteran's employer of 
time lost from work due to sinusitis or other lay statements 
describing the how sinusitis has been incapacitating; or 
medical reports explaining how sinusitis has been 
incapacitating.



Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to submit a report 
from his employer of time lost from work 
due to sinusitis and to produce any other 
lay statement from persons familiar with 
his sinusitis, including himself, 
describing how, when, and for how long 
sinusitis has been incapacitating.  
Associate any information obtained with 
the claims file.

2.  Schedule the veteran for VA ENT and 
pulmonary examinations to determine the 
current status of the veteran's chronic 
sinusitis and pulmonary sarcoidosis.  Any 
necessary imaging or other tests or 
studies necessary to evaluate sinusitis 
and pulmonary sarcoidosis are to be 
performed.  Provide the examiner with the 
claims file.

*	Re sinusitis: In review of the claims 
file, the examiner is to note and 
report the frequency and duration of 
antibiotic therapy and, in each 
instance, whether such therapy was 
for sinusitis.  The examiner should 
provide a complete summary of all 
symptoms and manifestations of the 
veteran's sinusitis.  The examiner 
should also describe the frequency 
and duration of both incapacitating, 
and non-incapacitating episodes of 
sinusitis.  If incapacitating 
episodes are found, the examiner 
should also provide an explanation as 
to the basis for considering an 
episode to be incapacitating.

*	Re pulmonary sarcoidosis: In review 
of the claims file, the examiner is 
to note and report the frequency of 
systemic high dose (therapeutic) 
corticosteroids.  The examiner is to 
distinguish between instances of high 
dose corticosteroid for control of 
pulmonary involvement of sarcoid and 
instances of high dose corticosteroid 
to treat other disorders, stating an 
opinion as to which instances, if 
any, were at least as likely as not 
(probability equal to or greater than 
50 percent) for control of 
sarcoidosis.  If the examiner cannot 
distinguish the use of high dose 
corticosteroid for control of 
sarcoidosis from the use of high dose 
corticosteroid for treatment of other 
disorders, the examiner is to explain 
why the distinction cannot be made.

3.  Readjudicate the claims at issue.  If 
either claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



